—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered February 9, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Even if the court, in these circumstances, should not have permitted expert testimony relating to the issue of defendant’s intent to sell, such ruling was harmless because there is no significant probability that the jury would have acquitted him. Defendant, was observed showing glassines to a woman who did not purchase them because she was interested in buying “works”, and defendant possessed over 20 glassines of two different “brands” of heroin separately packaged, which constituted strong evidence that he possessed the drugs with intent to sell (see, People v Alvino, 71 NY2d 233, 245).
We perceive no abuse of sentencing discretion.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Lerner, P. J., Sullivan, Nardelli and Rubin, JJ.